Citation Nr: 1402214	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-29 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a Board hearing before the undersigned.  In August 2012, the Veteran also testified at a hearing before a VA Decision Review Officer (DRO).  Copies of the transcripts of both hearings are of record.

The Board previously remanded the appealed claim in February 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to appellate review of the Veteran's claim.  
The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) was reopened and remanded by the Board in February 2011.  Specifically, the Board directed the RO to issue a corrective Veterans Claims Assistance Act of 2000 notice; notifying the Veteran of changes to 38 C.F.R. § 3.304 (f).  See 75 Fed. Reg. 39843 (July 13, 2010).  The Board also directed the RO to provide the Veteran a VA examination in order to obtain an opinion regarding the etiology of any diagnosed acquired psychiatric disorder, to include PTSD. 

In April 2011, the RO sent the Veteran a Veterans Claims Assistance Act of 2000 letter that did not notify him of changes to 38 C.F.R. § 3.304 (f).  To this extent, the Board finds that the RO did not substantially comply with the February 2011 remand directive.  Stegall, 11 Vet. App at 271.  The Board is aware that the Veteran was informed of requisite changes in the February 2011 remand, and that the Veteran has not alleged prejudice due to the notice deficiency.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  However, as the claim is being remanded for other issues, outlined below, the RO should issue a notice properly addressing the changes to 38 C.F.R. § 3.304 (f).

With respect to the requested VA examination, in a January 2013 Supplemental Statement of the Case (SSOC), the RO determined that a VA examination would not be scheduled as the Veteran's claimed stressor had not been verified.  However, the Board's February 2011 remand directive did not make the scheduling of a VA examination dependent upon the verification of the Veteran's stressor.   This is s because this claim encompasses psychiatric disorders other than PTSD.  As such, the RO did not substantially comply with the Board's February 2011 remand directive, and the claim must be remanded.  Stegall, 11 Vet. App at 271.

Finally, the RO's last adjudication of the Veteran's claim took place in the January 2013 SSOC.  Since that time, additional pertinent evidence has been submitted.  Specifically, in March 2013, the Veteran's representative submitted deck logs encompassing the Veteran's period of service, during which his alleged in-service stressor occurred.  In addition, pertinent VA treatment records were also submitted.  However, those records were clearly not considered in the January SSOC.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence and issue another SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective Veterans Claims Assistance Act of 2000 notice, informing the Veteran of the changes to C.F.R. § 3.304 (f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  Review the deck logs submitted by the Veteran to determine whether there is any information contained therein that might corroborate the Veteran's claimed stressor.

3.  Regardless of whether the submitted deck logs corroborate the Veteran's claimed stressor, schedule the Veteran for a VA psychiatric examination to determine whether he has PTSD under the criteria as set forth in DSM- IV.  If the Veteran's stressor is verified, the examiner should be provided with a summary of the verified stressor.  The claims file should be provided to the examiner in connection with the examination, to include any pertinent records in the Veteran's Virtual eFolder, and the examiner should indicate that the Veteran's records have been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) was caused by his service.  

The report of examination should include the complete rationale for all opinions expressed.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2013).

5.  The claims file must be returned to the RO, and after a review of the evidence therein, to include the Veteran's March 2013 submissions to the Board and the VA examination report, the RO must readjudicate the claim.  If the Veteran's claim is not granted to the fullest extent, he should be provided with an SSOC.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


